             Case 1:20-cv-01057-LM Document 1 Filed 10/20/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


     In Re: Atrium Medical Corp., C-Qur Mesh Products Liability Litigation
                               MDL No. 2753
                                    Civil Action No. ____________
                             (Jury Trial Demanded)
______________________________________________________________________________

                                     SHORT FORM COMPLAINT

                                                                            Motley Rice, LLC
   Come now the Plaintiff(s) named below, by and through their attorneys at ______________,

and for their Complaint against the Defendants named below, incorporate the Master Long Form

Complaint in MDL No. 2753 by reference. Plaintiff(s) further show the Court as follows:

  1. Plaintiff
      Angela Lidster

  2. Consortium Plaintiff

       N/A


  3. Other Plaintiff and capacity (i.e., administrator, executor, guardian, conservator)
       N/A


  4. Current State of Residence

       Michigan


  5. State of Residence at the Time of Implant (if different)
       Michigan and United States


  6. State of Residence at the Time of Explant (if applicable and different)

       Michigan and United States


  7. District Court and Division in which venue would be proper absent direct

             District of New Hampshire and Gcuvgtp!Fkuvtkev!qh!Okejkicp
      filing_________________________________________________________



                                                                         Lidster, Angela - 0690573.000
        Case 1:20-cv-01057-LM Document 1 Filed 10/20/20 Page 2 of 6




8. Defendants (Check Defendants against whom Complaint is made):

             6( 6b`Wc[ BSRWQOZ 8]`^]`ObW]\ $j6b`Wc[k%5

             7( BO_cSb 8O`RW]dOaQcZO` JH HOZSa& AA8 $jBO_cSbk%5



9. Basis of Subject Matter Jurisdiction

             Diversity of Citizenship

    A. Paragraphs in Master Complaint upon which venue and jurisdiction lie:
         Paragraphs 1-26




    B. Other allegations of jurisdiction and venue:
     A substantial portion of the events giving rise to Plaintiff's injuries occurred in the Eastern District
     of Michigan and the District of New Hampshire, making jurisdiction and venue proper.




10. 9STS\RO\bal ^`]RcQba W[^ZO\bSR W\ EZOW\bWTT $8VSQY ^`]RcQba W[^ZO\bSR W\ EZOW\bWTT%

             A. C-QUR;

             B. C-QUR Mosaic;

             C. C-QUR Edge;

             D. C-QUR TacShield;

             E. C-QUR Lite Mesh V-Patch

             F. C-QUR Mesh V-Patch

             G. Other C-QUR mesh product

                                                    2
                                                                                Lidster, Angela - 0690573.000
        Case 1:20-cv-01057-LM Document 1 Filed 10/20/20 Page 3 of 6




           __________________________________________

           __________________________________________

11. 9STS\RO\bal E`]RcQba OP]cb eVWQV EZOW\bWTT Wa [OYW\U O QZOW[( $8VSQY O^^ZWQOPZS
    products)

            A. C-QUR;

            B. C-QUR Mosaic;

            C. C-QUR Edge;

            D. C-QUR TacShield;

            E. C-QUR Lite Mesh V-Patch

            F. C-QUR Mesh V-Patch

            G. Other C-QUR mesh product;




12. Date of Implantation as to Each Product
    09/25/2012




13. Date of Explant as to Each Product
    11/20/2014




14. Hospital(s) where Plaintiff was implanted (including City and State)
    Detroit Medical Center - Detroit, MI



15. Implanting Surgeon(s)


                                              3
                                                                     Lidster, Angela - 0690573.000
        Case 1:20-cv-01057-LM Document 1 Filed 10/20/20 Page 4 of 6



    Matthew J. Weiner, MD




16. Hospital(s) Where Plaintiff Had Explant (including City and State, if applicable)
    Huron Valley Sinai Hosptial - Commerce, MI



17. Explanting Surgeon(s)
    Weiner MD, Matthew J.



18. Plaintiff alleges the following injury(ies) he or she suffered as a result of the implantation
    of the subject C-QUR mesh product.
    Plaintiff experienced infection/infected mesh, abscess, pain, adhesions and
    recurrence. Plaintiff had to undergo an additional surgery due to the failure of the
    C-Qur mesh.



19. Counts in the Master Complaint brought by Plaintiff(s)

            Count I - Negligence

            Count II i Strict Liability i Design Defect

            Count III i Strict Liability i Manufacturing Defect

            Count IV i Strict Liability i Failure to Warn

            Count V i Strict Liability i Defective Product

            Count VI i Breach of Express Warranty

            Count VII i Breach of Implied Warranties of Merchantability and Fitness of
            Purpose

            Count VIII i Fraudulent Concealment

            Count IX i Constructive Fraud

            Count X i Discovery Rule, Tolling and Fraudulent Concealment

            Count XI i Negligent Misrepresentation

                                               4
                                                                         Lidster, Angela - 0690573.000
           Case 1:20-cv-01057-LM Document 1 Filed 10/20/20 Page 5 of 6




               Count XII i Negligent Infliction of Emotional Distress

               Count XIII i Violation of Consumer Protection Laws

               Count XIV i Gross Negligence

               Count XV i Unjust Enrichment

               Count XVI i Loss of Consortium

               Count XVII i Punitive or Enhanced Compensatory Damages

               Other __________________ (please state the facts supporting this Count under
               applicable state law in the space immediately below)

               Other __________________(please state the facts supporting this Count under
               applicable state law in the space immediately below)




WHEREFORE, Plaintiff(s) demand(s) judgment against Defendants, and each of them, individually,

jointly and severally and prays for the following relief in accordance with applicable law and equity:

              i.   Compensatory damages to Plaintiff(s) for past, present, and future damages,

                   including, but not limited to, pain and suffering for severe and permanent

                   personal injuries sustained by Plaintiff(s), permanent impairment, mental pain

                   and suffering, loss of enjoyment of life, past and future health and medical care

                   costs, and economic damages including past and future lost earnings and/or

                   earning capacity, together with interest and costs as provided by law;

             ii.   Restitution and disgorgement of profits;

                                                  5
                                                                            Lidster, Angela - 0690573.000
          Case 1:20-cv-01057-LM Document 1 Filed 10/20/20 Page 6 of 6




           iii.   Punitive or enhanced compensatory damages;

           iv.    GSOa]\OPZS Obb]`\Sgal TSSa Oa ^`]dWRSR Pg ZOe5

            v.    The costs of these proceedings, including past and future cost of the suit incurred

                  herein;

           vi.    All ascertainable economic damages;

          vii.    Survival damages (if applicable);

          viii.   Wrongful death damages (if applicable);

           ix.    Prejudgment interest on all damages as is allowed by law; and

            x.    Such other and further relief as this Court deems just and proper.


                                 DEMAND FOR JURY TRIAL

      Plaintiff(s) hereby demand(s) a trial by jury on all issues so triable.



Dated: ___________________
       10/20/2020                                               """""""""""""""""""""""""""""""
                                                                /s/ Jonathan D. Orent, Esq.
                                                                 MOTLEY RICE, LLC
                                                                 /s/ Jonathan D. Orent
                                                                 Jonathan D. Orent
                                                                 55 Cedar Street, Suite 100
                                                                 Providence, RI 02903
                                                                 TEL: (401)457-7723
                                                                 FAX: (401)457-7708
                                                                 jorent@motleyrice.com

                                                                 Attorney(s) for Plaintiff(s)




                                                   6
                                                                                Lidster, Angela - 0690573.000
